Exhibit 10.47

EXECUTION VERSION

FOURTH AMENDMENT TO THE

RECEIVABLES FINANCING AGREEMENT

This FOURTH AMENDMENT TO THE RECEIVABLES FINANCING AGREEMENT (this “Amendment”),
dated as of November 27, 2017, is entered into by and among the following
parties:

(i)       AROP FUNDING, LLC, as Borrower;

(ii)      ALLIANCE COAL, LLC, as initial Servicer; and

(iii)      PNC BANK, NATIONAL ASSOCIATION (“PNC”), as LC Bank, LC Participant,
Lender and Administrative Agent.

Capitalized terms used but not otherwise defined herein (including such terms
used above) have the respective meanings assigned thereto in the Receivables
Financing Agreement described below.

BACKGROUND

A.      The parties hereto have entered into a Receivables Financing Agreement,
dated as of December 5, 2014 (as amended, restated, supplemented or otherwise
modified through to the date hereof, the “Receivables Financing Agreement”).

B.      The parties hereto desire to amend the Receivables Financing Agreement
as set forth herein.

NOW, THEREFORE, with the intention of being legally bound hereby, and in
consideration of the mutual undertakings expressed herein, each party to this
Amendment hereby agrees as follows:

SECTION 1.      Amendments to the Receivables Financing Agreement. The
Receivables Financing Agreement is hereby amended by removing the reference to
“December 2, 2017” in the definition of “Scheduled Termination Date” and
inserting “January 17, 2018” in place thereof.

SECTION 2.      Representations and Warranties of the Borrower and Servicer. The
Borrower and the Servicer hereby represent and warrant to each of the parties
hereto as of the date hereof as follows:

(a)          Representations and Warranties. The representations and warranties
made by it in the Receivables Financing Agreement and each of the other
Transaction Documents to which it is a party are true and correct as of the date
hereof.

(b)          Enforceability. The execution and delivery by it of this Amendment,
and the performance of its obligations under this Amendment, the Receivables
Financing Agreement (as amended hereby) and the other Transaction Documents to
which it is a party are within its organizational powers and have been duly
authorized by all necessary action on its part, and this Amendment, the
Receivables Financing Agreement (as amended







--------------------------------------------------------------------------------

 



hereby) and the other Transaction Documents to which it is a party are (assuming
due authorization and execution by the other parties thereto) its valid and
legally binding obligations, enforceable in accordance with its terms, except
(x) the enforceability thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws from time to time in effect
relating to creditors’ rights, and (y) the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought.

(c)          No Event of Default. No Event of Default or Unmatured Event of
Default has occurred and is continuing, or would occur as a result of this
Amendment or the transactions contemplated hereby.

SECTION 3.      Effect of Amendment; Ratification. All provisions of the
Receivables Financing Agreement and the other Transaction Documents, as
expressly amended and modified by this Amendment, shall remain in full force and
effect. After this Amendment becomes effective, all references in the
Receivables Financing Agreement (or in any other Transaction Document) to “this
Receivables Financing Agreement”, “this Agreement”, “hereof”, “herein” or words
of similar effect referring to the Receivables Financing Agreement shall be
deemed to be references to the Receivables Financing Agreement as amended by
this Amendment. This Amendment shall not be deemed, either expressly or
impliedly, to waive, amend or supplement any provision of the Receivables
Financing Agreement other than as set forth herein. The Receivables Financing
Agreement, as amended by this Amendment, is hereby ratified and confirmed in all
respects.

SECTION 4.      Conditions to Effectiveness. This Amendment shall become
effective as of the date hereof upon the Administrative Agent’s receipt of
counterparts of this Amendment executed by each of the parties hereto.

SECTION 5.      Severability. Any provisions of this Amendment which are
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

SECTION 6.      Transaction Document.  This Amendment shall be a Transaction
Document for purposes of the Receivables Financing Agreement.

SECTION 7.      Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute but one and the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment by facsimile or
e-mail transmission shall be effective as delivery of a manually executed
counterpart hereof.





2

--------------------------------------------------------------------------------

 



SECTION 8.      GOVERNING LAW AND JURISDICTION.

(a)      THIS AMENDMENT, INCLUDING THE RIGHTS AND DUTIES OF THE PARTIES HERETO,
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK (INCLUDING SECTIONS 5‑1401 AND 5‑1402 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY OTHER CONFLICTS OF LAW
PROVISIONS THEREOF, EXCEPT TO THE EXTENT THAT THE PERFECTION, THE EFFECT OF
PERFECTION OR PRIORITY OF THE INTERESTS OF ADMINISTRATIVE AGENT OR ANY LENDER IN
THE COLLATERAL IS GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF
NEW YORK).

(b)      EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO (I) WITH RESPECT TO THE
BORROWER AND THE SERVICER, THE EXCLUSIVE JURISDICTION, AND (II) WITH RESPECT TO
EACH OF THE OTHER PARTIES HERETO, THE NON-EXCLUSIVE JURISDICTION, IN EACH CASE,
OF ANY NEW YORK STATE OR FEDERAL COURT SITTING IN NEW YORK CITY, NEW YORK IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AMENDMENT, AND EACH
PARTY HERETO HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION
OR PROCEEDING (I) IF BROUGHT BY THE BORROWER, THE SERVICER OR ANY AFFILIATE
THEREOF, SHALL BE HEARD AND DETERMINED, AND (II) IF BROUGHT BY ANY OTHER PARTY
TO THIS AMENDMENT, MAY BE HEARD AND DETERMINED, IN EACH CASE, IN SUCH NEW YORK
STATE COURT OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. NOTHING
IN THIS SECTION 8 SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY
OTHER CREDIT PARTY TO BRING ANY ACTION OR PROCEEDING AGAINST THE BORROWER OR THE
SERVICER OR ANY OF THEIR RESPECTIVE PROPERTY IN THE COURTS OF OTHER
JURISDICTIONS. EACH OF THE BORROWER AND THE SERVICER HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING. THE PARTIES HERETO AGREE
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.

SECTION 9.      Section Headings. The various headings of this Amendment are
included for convenience only and shall not affect the meaning or interpretation
of this Amendment, the Receivables Financing Agreement or any provision hereof
or thereof.

[SIGNATURE PAGES FOLLOW]

 

 



3

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment by their
duly authorized officers as of the date first above written.

 

AROP FUNDING, LLC

 

 

 

By:

/s/ R. EBERLEY DAVIS

 

Name: R. Eberley Davis

 

Title:   Senior Vice President, General Counsel and Secretary

 

 

 

ALLIANCE COAL, LLC,

 

as the Servicer

 

 

 

By:

/s/ R. EBERLEY DAVIS

 

Name: R. Eberley Davis

 

Title:   Senior Vice President, General Counsel and Secretary

 





Fourth Amendment to Receivables Financing Agreement

--------------------------------------------------------------------------------

 



 

PNC BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent

 

 

 

By:

/s/ MICHAEL BROWN

 

Name:  Michael Brown

 

Title:    Senior Vice President

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as LC Bank and as an LC Participant

 

 

 

By:

/s/ MICHAEL BROWN

 

Name:  Michael Brown

 

Title:    Senior Vice President

 

 

 

PNC BANK, NATIONAL ASSOCIATION,
as a Lender

 

 

 

By:

/s/ MICHAEL BROWN

 

Name:  Michael Brown

 

Title:    Senior Vice President

 





Fourth Amendment to Receivables Financing Agreement

--------------------------------------------------------------------------------

 



Reaffirmation of Performance Guaranty. By executing a counterpart to this
Amendment, the Performance Guarantor hereby unconditionally reaffirms its
obligations under the Performance Guaranty and acknowledges and agrees that such
obligations continue in full force and effect (including, without limitation,
with respect to the “Guaranteed Obligations”, as defined in the Performance
Guaranty), and the Performance Guaranty is hereby ratified and confirmed.

 

 

 

ALLIANCE RESOURCE OPERATING PARTNERS, L.P., as Performance Guarantor

 

 

 

By:  Alliance Resource Management, GP, LLC, its managing general partner

 

 

 

By:

/s/ R. EBERLEY DAVIS

 

Name: R. Eberley Davis

 

Title:   Senior Vice President, General Counsel and Secretar

 

Fourth Amendment to Receivables Financing Agreement

--------------------------------------------------------------------------------